HUNSTEIN, Chief Justice,
concurring specially.
Because I agree that applicable state law does not provide for suppression as a remedy for a service provider’s improper voluntary disclosure of cellular phone records, I concur in the majority’s conclusion that Registe’s motion to suppress was properly denied. I *158write, however, to register my disagreement with the majority’s reliance on the federal Stored Communications Act in reaching this conclusion. In addition, I write to highlight the sizable loophole created by our current legislative scheme in this area, which potentially enables law enforcement to circumvent the strict procedural requirements for accessing protected records by simply “requesting” such records with a tone of sufficient urgency so as to generate a belief on the part of the custodian that an emergency exists.
1. As suggested but not clearly settled in the majority opinion, I believe that OCGA § 16-11-66.1 regulates only those situations in which law enforcement is authorized to require the disclosure of stored wire or electronic information from a service provider. Subsection (a) on its face describes the prerequisites for law enforcement to “require” such disclosures; subsection (b) mandates that service providers “shall” make disclosures when law enforcement complies with subsection (a). Intended to establish ground rules for the issuance and use of warrants, subpoenas, and other means by which law enforcement can compel the disclosure of information, the statute does not address situations involving voluntary disclosures by service providers. Compare 18 USC § 2702 (c) (enumerating circumstances under which voluntary disclosures by service providers are proper). Because voluntary disclosures fall entirely outside the scope of OCGA § 16-11-66.1 and are not otherwise regulated under the Code sections to which the suppression remedy in OCGA § 16-11-67 applies, there is no statutory basis under state law for ordering the suppression of evidence obtained through such voluntary disclosures.
Unlike our state law, which is directed primarily at the circumstances under which law enforcement is authorized to access protected information, the federal Stored Communications Act is directed more broadly at the circumstances under which the service provider is authorized to disclose such information to third parties generally. See 18 USC §§ 2702, 2703. The voluntary disclosure of protected information by service providers thus fits comfortably within the realm of the federal law. As the majority opinion notes, 18 USC § 2702 (c) (4) permits the voluntary disclosure of protected records “to a government entity, if the provider, in good faith, believes that an emergency involving danger of death or serious physical injury to any person requires disclosure without delay.” Though the majority may be correct in concluding that Cricket’s disclosure in this case satisfied the requirements of this “emergency” exception under federal law, we need not decide that issue because the federal law does not provide for suppression of evidence as a remedy for violations. Thus, for purposes of assessing Registe’s motion to suppress, whether Cricket complied *159with the Stored Communications Act in making its voluntary disclosure is irrelevant. In short, because the suppression remedy is applicable only for violations of state law, and because state law does not regulate voluntary disclosures by service providers, there is no statutory basis for suppression of the evidence in this case.
2. As this case demonstrates, the absence of regulation of voluntary disclosures under current state law affords law enforcement officers virtual free rein to “encourage” service providers, by making reference to an urgent law enforcement need, to disclose information that the officers could otherwise access without customer consent only by obtaining a warrant, court order, or subpoena. The strict procedural safeguards designed to protect stored electronic information from routine law enforcement scrutiny can be easily circumvented so long as the officers making the “request” do so in a manner that is not overtly coercive. Law enforcement officers have little incentive to undertake the more onerous task of obtaining a warrant or court order, at least at the outset, when they can simply send an urgent-sounding fax like that used in this case and hope that the service provider is sufficiently impressed by the gravity of the situation to disclose the information without further inquiry. If the service provider does comply, law enforcement has obtained what it wants without any judicial oversight; there is no potential for suppression of the evidence under state law; and, because the disclosure is considered “voluntary,” any potential liability under the federal Stored Communications Act would presumably fall on the shoulders of the service provider. See 18 USC § 2702 (a) (3) (general prohibition on disclosure of subscriber information by service provider); § 2707 (authorizing civil actions for damages and other relief against those who violate statute). Law enforcement has nothing to lose by first attempting to effectuate a voluntary disclosure and can always resort to a warrant or court order if its initial attempt fails.
There is no indication that the police in this case had any untoward motives, but I am concerned that our current scheme invites potential abuse. Because it is the service providers who largely control the extent to which abusive practices succeed, I encourage these service providers to exercise caution and independent judgment in responding to law enforcement records requests that have not been approved through the judicial process.
I am authorized to state that Justice Blackwell joins in Division 1 of this special concurrence.
*160Decided November 5, 2012 —
Reconsideration denied November 27, 2012.
Arora & LaScala, Manubir S. Arora, Stephen R. Scarborough, for appellant.
Julia Fessenden Slater, District Attorney, Samuel S. Olens, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Katherine L. Iannuzzi, Assistant Attorney General, Laura J. Mur-phree, for appellee.